                 UNITED STATES DISTRICT COURT
                CENTRAL DISTRICT OF CALIFORNIA

ERICA SALAZAR                        CASE NO.
                                     2:20−cv−00567−DSF−AS
            Plaintiff(s),
     v.                               Order to Show Cause re
COUNTY OF LOS ANGELES, et al.         Dismissal for Lack of
                                      Prosecution
           Defendant(s).




    Generally, defendants must answer the complaint within 21 days after
  service or 60 days if the defendant is the United States. Fed. R. Civ. P.
  12(a)(1).
     In this case, County of Los Angeles, Los Angeles County Probation
  Department, Teri L. McDonald −Los Angeles County Chief Probation Officer,
  LaCour Harrison − Supervising Deputy Probation Officer, Claudette
  Reynolds − Deputy Probation Officer, and Maria Asuzena Guerrero −
  Deputy Probation Officer, Karnesha Marshall −Deputy Probation Officer
  failed to plead or otherwise defend within the relevant time. The Court orders
  plaintiff to show cause in writing on or before March 11, 2020 why the claims
  against the non-appearing defendant(s) should not be dismissed for lack of
  prosecution. Failure to respond to this Order may result in sanctions,
  including dismissal for failure to prosecute.

    IT IS SO ORDERED.

Date: February 26, 2020                   /s/ Dale S. Fischer
                                         Dale S. Fischer
                                         United States District Judge
